Continued from Box 12: 
It is noted no claims have been amended.
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that it would not have been obvious to modify Fekety based on the disclosure of Collier; the Examiner disagrees. In respoce the Examiner repeats the previous response to this argument: Applicant’s argue that because Collier discloses the magnesium compound is added to the alumina support layer, and not a further surface layer, it would not have been obvious to add the magnesium compound to an alumina layer which is not the bottom most support layer like that of the intermediate layer of However Collier is largely silent to the inorganic membrane layers which may be formed on the alumina support, and is not seen to teach away from including magnesium in a sintered alumina membrane layer and further Collier is seen to teach more broadly the benefits of adding magnesium as a sintering aide to a sintered alumina filtration layer that made from alumina particles, i.e. like that of the intermediate layer of Fekety. There is no reason one would not expect the improvements disclosed in Collier would apply to another sintered alumina layer, and the benefits disclosed by Collier i.e. increased strength, are clearly/obviously desirable in other filtering layers. 
Further it is still not clear how the process by which Baba forms the structure in their disclosure is relevant to the disclosure of Fekety, i.e. which is not limited to such a process.  Thus Applicant’s argument that one of skill in the art would produce the structure in Fekety in the way disclosed by Baba is irrelevant to the current rejection and arguments. Other potential combinations of the art are not at issue, and are not seen to render that suggested in the rejection non-obvious.  
There is no reason one would not expect the improvements disclosed in Collier would apply to another sintered alumina layer, and the benefits disclosed by Collier i.e. increased strength, are clearly/obviously desirable in other filtering layers. 
 /ERIC J MCCULLOUGH/             Examiner, Art Unit 1773                                                                                                                                                                                           

/Jason M Greene/            Primary Examiner, Art Unit 1773